DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 02/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,000,861, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Withdrawn Rejections
The 35 U.S.C. § 103 rejections of claims 1, 21-23 and 26-35.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Conor Hunt on 02/16/2022.
The application has been amended as follows: 
Add New Claim 36.
1. (Currently Amended) An instrument for performing polymerase chain reaction with real-time detection comprising:
a.	a sample holder configured to receive one or more samples that each have at least one portion that is generally optically transparent, and that receives a biological sample comprising a nucleic acid to be amplified and at least one fluorescing agent that interacts with the nucleic acid during amplification and that emits light upon excitation by light of a known wavelength;
b.	at least one light emitting diode device that is carried on at least one support substrate and is in electrical communication with a power source, and is adapted to emit light at a  and arranged to emit light in a light pattern;
c.	at least one photodiode array detector adapted to issue signals based upon intensity of light it receives; and
d.	a filter wheel including at least one filter pair such that one filter in each pair is an emission filter and one filter in each pair is an excitation filter, the filter wheel being configured to be rotated relative to the at least one light emitting diode device to selectively align the excitation filter to be within the excitation path of the at least one light emitting diode device;
e.	an array of fiber optic bundles, each of the fiber optic bundles having a first end aligned with a light spot of the light pattern of the at least one light emitting diode device and a second end aligned with one of the samples
21. (Currently Amended) The instrument of claim 1, wherein the photodiode array detector reads fluorescence emitted by the fluorescing agent in less than 0.1 second.
22. (Currently Amended) The instrument of claim 1, wherein the photodiode array detector reads fluorescence emitted by the fluorescing agent in the range of less than 0.01 second.
30. (Currently Amended) The instrument of claim 29, further comprising a first excitation lens disposed within the excitation path, wherein the filter wheel is configured to be rotated relative to the first excitation lens.
32. (Currently Amended) The instrument of claim 31, wherein the plurality of light emitting diode devices are arranged to emit light in a first excitation light pattern, wherein the first excitation lens, the excitation filter, and the second excitation lens are configured to effect the light emitted by the plurality of light emitting diode devices to produce a second excitation light pattern when excitation light pattern being mirrored to the first excitation light pattern.
33. (Currently Amended) The instrument of claim 32, wherein each of the fiber optic bundles has a first end aligned with a light spot of the second emission light pattern and a second end aligned with one of the samples.
35. (Currently Amended) The instrument of claim 31, further comprising first and second emission lenses disposed within an emission path of light emitted from the at least one fluorescing agent, the first and second emission lenses opposing one another on opposite sides of the filter wheel; and wherein the filter wheel is configured to be rotated relative to the first and second emission lenses.
36. (New) The instrument of claim 1, wherein the photodiode array detector reads fluorescence emitted by the fluorescing agent in less than 0.25 second.
Allowable Subject Matter
Claims 1, 21-23 and 26-36 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1 and any claim dependent therefrom, the prior art of record does not disclose in the claimed environment or scope of claim an instrument for performing polymerase chain reaction with real-time detection comprising: a sample holder configured to receive one or more sample; at least one light emitting diode device; a filter wheel including at least one filter pair such that one filter in each pair is an emission filter and one filter in each pair is an excitation filter, the filter wheel being configured to be rotated relative to the at least one light emitting diode device to selectively align the excitation filter to be within the excitation path of the at least one light emitting diode device; and an array of fiber optic bundles, each of the fiber optic bundles having .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 



/LYDIA EDWARDS/Examiner, Art Unit 1796